A partner cannot, after the dissolution, incur any responsibility for the firm which did not exist before; but this debt was contracted during its continuance, and the right to it still subsists though the remedy is suspended, and the acknowledgment of any one partner is sufficient to revive the remedy after the dissolution. This the authorities clearly show, and the later ones go further and admit the acknowledgment of one of the partners on the ground that their power continues with respect to rights created pending the partnership after the dissolution. But the case now to be decided does not call for an opinion on that point.